Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species I in the reply filed on 08/06/2021 is acknowledged.

Claim Objections

Claim1 is objected to because of the following informalities:  The claim recites “each of sections” which should read for example --each section of a plurality of sections--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kawahito et. Al. (US 20110187908 A1 hereinafter Kawahito).

Regarding claim 1, Kawahito teaches in Figs. 1-3 and 8 with associated text Fig. 8 showing a particular alternative arrangement for region 21a of the embodiment of Figs. 1-3, a solid state imaging device comprising: 
a plurality of photoelectric conversion sections (each unit pixel X includes pixel circuit 81 (paragraph [0037] which includes photoelectric conversion section 2 (paragraph [0039]) including photosensitive regions 2 and distributed in a first direction (Fig. 1), the photosensitive regions being arranged to generate a charge in response to incident light (paragraph [0039]); and 
a plurality of transfer sections (27 11, 23 and 24) distributed in a second direction intersecting the first direction (x direction in Fig. 2) with corresponding photoelectric conversion sections of the plurality of photoelectric conversion sections and arranged to transfer the charge generated in the corresponding photoelectric conversion sections (paragraph [0039]), 
wherein the photosensitive region includes a first impurity region 20 and a second impurity region 21a having a higher impurity concentration than that of the first impurity region (20 has a concentration of 6*10^11 to 2*10^15 cm^-3 and 24 gas a concentration of 4*10^16 cm^-3 paragraph [0039]), and includes one end positioned away from the transfer section in the second direction and another end positioned closer to the transfer section in the second direction (Figs. 8), 
the second impurity region is provided from the one end of the photosensitive region or a vicinity of the one end to the other end of the photosensitive region (Figs. 2 and 8), and has a shape that is line-
a width of the second impurity region in the first direction increases in a transfer direction from the one end to the other end (Fig. 8), and  ACT IVI 122089849.01ATTORNEY DOCKET NO.: 046884-6934-00-US-598371 Application No.: New Page 3 
an increase rate of the width of the second impurity region in each section of a plurality of sections obtained by dividing the photosensitive region into n sections in the second direction becomes gradually higher in the transfer direction, and n is an integer of two or more (Fig. 8, paragraph [0057]).  

Claim 2 (Original): The solid state imaging device according to claim 1, wherein 
the width of the second impurity region in each of the sections is set such that an electrical potential difference in the photosensitive region between adjacent sections of the sections is constant (the electric field which is the gradient of the potential is constant (paragraph [0057]).  

Claim 3 (Currently Amended): The solid state imaging device according to claim 1, wherein 
each of the sections is a section obtained by equally dividing the photosensitive region into n sections in the second direction, and n is an integer of two or more (sections Fig. 8).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ushinaga (US 20150014749 A1) teaches in Fig. 5 with associated text a photoelectric conversion section and transfer section relevant to claims 1-3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897